Case 2:17-cv-00447-JAW Document 35 Filed 05/20/20 Page 1 of 1           PageID #: 1088

                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

MICHAEL H.,                            )
                                       )
         Plaintiff,                    )
                                       )
v.                                     ) Civil No.: 2:17-cv-00447-JAW
                                       )
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                                       )
         Defendant.                    )

                      ORDER ON MOTION FOR AWARD OF FEES

         On April 29, 2020, Magistrate Judge Nivison issued a Recommended Decision on

Motion for Attorney Fees (Doc. 33) wherein he recommended the Court grant Plaintiff’s

motion and approve an attorney fee under 42 U.S.C. § 406(b) in the amount of $13,700.

The time for filing objections to the Recommended Decision has run; neither Mr. H. nor

the Commissioner filed a timely objection.       Accordingly, the Court adopts the

Recommended Decision. The Plaintiff’s motion for an award of attorney fees under

42 U.S.C. § 406(b) (ECF No. 30) is GRANTED. The Plaintiff is awarded $13,700.00

in attorney fees under § 406(b).   Upon receiving payment, counsel must remit to

Plaintiff the Equal Access to Justice Act fee of $9,199.45 previously award by the

court.

          SO ORDERED.


                                              /s/ John A. Woodcock, Jr.
                                              JOHN A. WOODCOCK, JR.
                                              UNITED STATES DISTRICT JUDGE

Dated this 20th day of May, 2020
